﻿217.	 May I begin by congratulating Mr. Lazar Mojsov on this election as the president of this thirty-second session of the General Assembly. It is a source of deep satisfaction to us that he, with his wide-ranging knowledge of international affairs and his political experience so well known in the United Nations, will be presiding over our deliberations.
218.	I wish also to express our gratitude to Ambassador Hamilton Amerasinghe for the skilful manner in which he presided over the thirty-first session of the General Assembly.
219.	I should be remiss if I did not assure the Secretary-General of our support for his efforts to relax world tension and consolidate peace and security.
220.	I take this opportunity to give a warm welcome to two countries joining our ranks in the United Nations and bringing this Organization closer to its goal of universal membership, the Republic of Djibouti and the Socialist Republic of Viet Nam.
221.	We meet at a time when the international community is confronted with many problems of paramount importance. I would like to deal with some of them briefly,
222.	The existing situation in the Middle East constitutes one of the main obstacles to peace and security. In that area, grave tensions continue, with the ever-present danger of a new outbreak of hostilities. We believe that Security Council resolutions 242 (1967) and 338 (1973), together with the relevant decisions, including those dealing with the status of Jerusalem, form a valid basis for reconvening the Geneva Peace Conference on the Middle East. That Conference must be reconvened with the participation of all parties concerned. We further believe that any solution of the Middle East problem should take fully into account the legitimate rights of the Palestinian people.
223.	As long as Israel continues the occupation of Arab territories there can be no hope of establishing a lasting peace in that region. Recent moves by Israel in imposing its laws on the inhabitants of the West Bank and authorizing new Jewish settlements in the occupied Arab lands have created new obstacles on the road to peace, We hope, however, that genuine efforts will be made to put an end to this uneasy and precarious situation.
224.	Another continuing problem is the situation in Cyprus. In spite of efforts by the Secretary-General and other attempts to find a solution, there has been no significant relaxation of tension. We continue to believe that negotiations between the two ethnic communities can and must bring about a just and lasting solution to this problem.
225.	Concerning the Indian Ocean, the United Nations, through its Ad Hoc Committee, is actively engaged in efforts to ensure that this area will remain a zone of peace. My country has advocated co-operation among the countries of the region to achieve that objective and to keep the Indian Ocean free from great Power rivalry and competitive arms build-up.
226.	As for the Persian Gulf, it remains our firm position that the task of maintaining security there is the exclusive responsibility of the States bordering the Persian Gulf. Peace and security should be safeguarded by promoting co-operation among these States, free from any outside interference. We are happy to note that during the past year there has been evidence of keener interest in closer co-operation for the benefit of all countries in that area.
227.	As regards disarmament, we note with regret that no progress has been made this past year, even though we are now more than halfway through the Disarmament Decade. The General Assembly decision to hold a special session next year devoted to disarmament problems provides us all with an opportunity for new approaches to this matter. Having this in mind, Iran stands ready to co-operate with all members with a view to making the special session on disarmament a success. I would like here to emphasize that the goal of general and complete disarmament cannot be reached unless the major Powers themselves, whose arsenals
are swollen with nuclear and other sophisticated weapons, make more active endeavours towards the realization of this goal. This becomes even more necessary as new weapons of mass destruction are developed.
228.	Another area of concern is the spread of international terrorism. Last year the General Assembly set up an Ad Hoc Committee on the drafting of an international convention against the taking of hostages. This Committee, as well as the Ad Hoc Committee on International Terrorism, has so far failed to produce the desired positive results. Almost daily we read and hear about terrorist acts which are not confined to any countries or any areas but which threaten the lives of innocent people everywhere.
229.	The time has come for this Assembly to take a new and determined approach to this problem which holds potential danger for all Governments and peoples, in order that such brutal use of. force be outlawed by the international community and those who practice it be punished.
230.	In southern Africa millions of Africans live in circumstances of degradation and racial discrimination. In South Africa itself the policy of apartheid, repeatedly condemned in United Nations resolutions, continues, and millions of human beings are deprived of their most elementary rights.
231.	In spite of the fact that the United Nations terminated the mandate given to South Africa over Namibia, South Africa continues its illegal hold on that Territory. This is a challenge to the international community and cannot be tolerated in any way. My Government does not recognize South Africa as having any jurisdiction over Namibia, and will continue to support all efforts to transfer power to the people of Namibia. Furthermore, my Government believes that South Africa is making a grave mistake by trying to create a fictitious state having the appearance of independence in this area. We also observe with grave concern the fact that South Africa has taken steps to incorporate a part of Namibia into its territory.
232.	In Zimbabwe, open warfare is all the news we hear about these days. The illegal minority regime, which holds power only by armed force, denies the rights of the African population. We are outraged by the conduct of the illegal regime in sending military aircraft and armed bands to attack and occupy villages deep inside Zambia, Botswana and Mozambique.
233.	Such attacks across international frontiers have already been strongly condemned by the United Nations, and this body should intensify its efforts to provide international aid for the peoples of the devastated areas. It is regrettable that the illegal regime remains blind to the necessity of evolution and makes what will prove to be futile attempts to perpetuate its grip on the people of Zimbabwe. As we have stated on numerous occasions, the implementation of the principle of majority rule is the only solution to the problem of Southern Rhodesia, and we once again reiterate our full support for all efforts to speed up this irreversible process.
234.	The recent International Conference in Support of the Peoples of Zimbabwe and Namibia held in Maputo was an important landmark in the struggle for freedom and independence of those peoples. The Declaration and Programme of Action adopted by that Conference showed that the international community is united in its desire to end colonialism and racial discrimination in southern Africa.
235.	The fact that the World Conference for Action Against Apartheid held at Lagos adopted its historic declaration by consensus offers ample proof of the determination of the world community to bring about a speedy end to this policy.
236.	My country has always opposed colonialism and the policy of apartheid and other forms of racial discrimination. We believe that it will not take long for the last vestiges of colonial domination and racial discrimination to be swept away from the continent of Africa. Iran once again reiterates its support for all efforts to achieve this important objective.
237.	Turning now to international economic co-operation, we believe that the adoption by the General Assembly of the Declaration and the Programme of Action on the Establishment of a New International Economic Order marked the emergence of a new concept in international economic relations.
238.	Although it can be said that negotiations conducted during the seventh special session of the General Assembly, and later on within the framework of UNCTAD, and the Paris Conference contributed to a better understanding of the important issues, we much regret that the expectations of the developing countries are still far from being satisfied. Despite continual negotiations at the United Nations and elsewhere, the agreements reached so far are by no means commensurate with the magnitude of the problems to be faced. The Paris Conference has failed to bring about conditions conducive to the establishment of a just and equitable international economic order.
239.	The need for such an order corresponds to nothing less than the complete realization of the rights enshrined in the Universal Declaration on Human Rights.
240.	It cannot be denied that an ever widening social and economic gap divides the industrialized countries from what is usually referred to as the third world. While in the industrialized countries attention is mainly focused on civil and political freedoms, the third-world countries are struggling primarily to overcome burdens often imposed upon them by colonialism, exploitation and an obsolete international economic order. Many nations, including my own, are trying to achieve the more difficult task of co-ordinating the requirements of economic democracy with those of political democracy through the development of institutions suitable to their national traditions and their own way of life. The fact, however, remains that among
third-world nations many still are at a stage of development where the material needs and the elementary right of their people to a decent life cannot yet be ensured. If nothing is done to bring about the necessary changes, the future will be even gloomier. Let me illustrate some of the things we have to fear.
241.	The present world population of 4 billion will increase to about 7 billion by the turn of the century. If the existing economic system persists, three quarters of the inhabitants of our planet will continue to be deprived of the minimum requirements for a decent living.
242.	Some 85 per cent of the world's wealth is at the disposal of 15 per cent of its population; and if this trend is not changed, this disproportion will even increase. The ratio of per capita income in the developed and developing countries is 12 to 1, and in some cases this ratio rises to 60 to 1; and in the field of housing, two thirds of the world's population cannot afford to have even an elementary shelter.
243.	Every year 15 million infants below the age of five die because of under nourishment and malnutrition; without prompt action to change this situation, 500 million children will starve to death before the end of the century.
244.	In these circumstances, it would be naive to think that, by putting the accent exclusively on the civil and political aspects of human rights, one CAN  solve all the problems of the poor and developing countries. Without the satisfaction of basic human needs, how can we expect the vast majority of the people who are sunk in hunger, disease and ignorance to be able to appreciate and effectively enjoy such rights? What, for instance, is the meaning of freedom of choice to a sick, starving and completely ignorant individual? Human rights are indeed indivisible, and it is for this very reason that the realization of each of these rights depends on progress being made in the others.
245.	We, of course, support the effort of the international community to promote greater respect for human rights and fundamental freedoms throughout the world. For our part, we have taken extensive measures in that direction in our own country. Our efforts have always been geared towards ultimate realization of individual rights, social justice and economic democracy in the framework of our own culture, for we believe that each country should find inspiration in its national traditions.
246.	However, no matter how much each country strives towards the improvement of the conditions of its people, the problems facing them in an interdependent world such as ours cannot be overcome without co-ordinated cooperation based on a new international economic order.
247.	The need to provide assistance to the less developed countries is still intense. The members of the Organization of Petroleum Exporting Countries, for their part, have been contributing as much as 2.6 per cent of their gross national product to their fellow developing countries, whereas the developed countries have averaged only close to 0.3 per cent of their gross national product for this purpose. My country continues to assist in the implementation of constructive programmes in the developing countries and has put at their disposal significant financial credits. The ratio of this assistance to our total income has placed my country foremost in the ranks of those providing such international help. Notwithstanding these efforts, the need of the developing countries remains immense. But equally immense is the need of the developed world for a stable supply of raw materials and a stable market for their goods and services.
248.	In this connexion, an important development in the field of energy is worth mentioning. Indeed, what was yesterday considered heresy when we were talking about supply and prices has now become gospel.
249.	Almost three years ago, when my august Sovereign called for rationalization in the use of oil, and its conservation, and stressed the urgency of developing new and unconventional sources of energy, the industrialized countries gave a discouraging reception to his warning. Now recent developments bear ample witness to the correctness of our approach and to the necessity of intensifying efforts, on a world-wide scale, to achieve those goals.
250.	Our countries, members of the Organization of Petroleum Exporting Countries, while struggling energetically to gain recognition of our legitimate demands, have never failed to show a great sense of responsibility towards the international community.
251.	The gap between the positions of the developed and the developing countries is still wide, even at a time when we have to speed up the process of change, the process of bringing the industrialized countries into the development arena as conscientious partners rather than as unwitting adversaries.
252.	Whatever the labels on our countries- least developed ,  developing , or  developed —all of us must realize that we live in one world, a world beset by conflicts, imbalances and injustice, but a world yearning for a decent life for all. This objective cannot be achieved without ensuring economic and social justice.
253.	Our ultimate goal should therefore be to join our efforts, not only in solving the political problems of our time, but also in creating conditions under which a just and equitable new international economic order can be established.
